Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 05, 2018

The Court of Appeals hereby passes the following order:

A18A1323. CRAIG L. JONES v. JAMES E. HARDY, JUDGE.

      In 2012, Craig L. Jones pled guilty to battery, criminal trespass, and aggravated
stalking.1 In 2017, Jones, a prison inmate, attempted to file a petition for writ of
mandamus. The trial court denied his filing pursuant to OCGA § 9-15-2 (d),
concluding that the proposed filing showed a complete absence of any justiciable issue
of law or fact. Jones filed this direct appeal to the Georgia Supreme Court, which
transferred the case to this Court. See Case No. S18A0309 (Nov. 27, 2017). We,
however, lack jurisdiction.
      Generally, judgments and orders granting or refusing to grant mandamus relief
are directly appealable. See OCGA § 5-6-34 (a) (7). However, because Jones is

      1
         In Jones’s prior appeals, we (1) dismissed his appeal of the trial court’s denial
of his motion to modify his sentence, see Case No. A14A1554 (May 6, 2014); (2)
dismissed his appeal of the trial court’s denial of his request for a hearing, see Case
No. A14A1556 (May 6, 2014); (3) dismissed his application for discretionary review
of the trial court’s denial of his motion for minutes of a grand jury proceeding, see
Case No. A15D0459 (July 9, 2015); (4) dismissed his appeal of the trial court’s denial
of his motion to vacate void sentence, see Case No. A16A1757 (June 2, 2016); (5)
dismissed his appeal of the trial court’s denial of his motion to vacate a void judgment,
see Case No. A17A0276 (Oct. 20, 2016); (6) dismissed his appeal of the trial court’s
denial of his petition for mandamus relief, see Case No. A17A1584 (May 11, 2017);
and (7) dismissed his appeal of the trial court’s denial of his “Petition for Under the
Hague Convention Title 18 § 1781 [sic],” see Case No. A18A0106 (Sept. 5, 2017).
We also transferred his appeal of the trial court’s denial of his petition for mandamus
relief to the Georgia Supreme Court, which dismissed the appeal. See Case No.
A14A1555 (May 5, 2014); Case No. SC14A1459 (July 31, 2014).
incarcerated, his appeal is controlled by the Prison Litigation Reform Act of 1996,
OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, “[a]ppeals of all actions filed by
prisoners shall be as provided in Code Section 5-6-35[,]” the discretionary appeals
statute. And “action” is defined to include “any civil lawsuit, action, or proceeding,
including an appeal, filed by a prisoner but shall not include an appeal of a criminal
proceeding[.]” OCGA § 42-12-3 (1).
      Because a prisoner has no right of direct appeal in civil cases, which includes
mandamus, we lack jurisdiction to consider this appeal, which is hereby DISMISSED.
See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997).



                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 04/05/2018
                                               I certif y that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.